t c memo united_states tax_court fabian vaksman petitioner v commissioner of internal revenue respondent docket no filed date fabian vaksman pro_se derek b matta for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure - - after concessions by the parties the issues for decision all of which involve the substantiation of deductions claimed by petitioner on his schedule c are as follows whether petitioner is entitled to a deduction for depreciation on his automobile we hold that he is not whether petitioner is entitled to a deduction for cellular telephone expense we hold that he is not whether petitioner is entitled to a deduction for educational expense we hold that he is not whether petitioner is entitled to a deduction in excess of the amount allowed by respondent in the notice_of_deficiency for business use of home we hold that he is not adjustments in the notice_of_deficiency relating to self- employment_tax under sec_1401 and the deduction under sec_164 for one-half the self-employment_tax are mechanical matters the resolution of these adjustments depends solely on petitioner concedes that he failed to include dollar_figure of interest_income from chase bank on his return respondent concedes that petitioner is entitled to the deduction for davis petroleum expenses as claimed by petitioner on schedule c the parties agree that petitioner is entitled to a schedule c deduction for tax preparation fees in the amount of dollar_figure rather than dollar_figure as claimed the parties also agree that petitioner is entitled to a schedule a deduction for tax preparation fees in the amount of dollar_figure however that deduction will have no tax effect if petitioner’s itemized_deductions do not exceed the standard_deduction finally respondent concedes that the examination of petitioner’s tax_return began after date unless otherwise indicated all section references are to continued - - our disposition of the disputed issues as well as the parties’ concessions regarding the schedule c deductions described supra in note l findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in houston texas at the time that his petition was filed with the court during the taxable_year in issue petitioner held himself out as a russian translator on date petitioner completed work on a contract with davis petroleum corp of houston texas davis petroleum thereafter from date through the end of the year petitioner did not have any clients for whom he provided translation services during petitioner was registered with the history department of the university of houston where he was pursuing a doctoral degree from date to date petitioner also worked for the history department as a research assistant focusing on russian medieval history for which he was paid a continued the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure on or about date davis petroleum paid petitioner dollar_figure for services rendered and expenses_incurred by petitioner from date through date most if not all of the amount_paid relates to a trip to kazakhstan stipend during petitioner rented a one-bedroom apartment petitioner had a land-line telephone in his apartment and he also had a cellular telephone during petitioner owned a pontiac automobile petitioner did not maintain any log or other record regarding the use of his vehicle petitioner’s income_tax return petitioner filed a federal_income_tax return for utilizing form 1040pc format u s individual_income_tax_return petitioner attached to his return several forms and schedules including the following schedule c profit or loss from business form_4562 depreciation and amortization and form_8829 expenses for business use of your home petitioner testified that his work as a research assistant in russian medieval history couldn’t really be reconciled with my dissertation because i actually passed my orals in us history a form 1040pc return is a computerized return prepared using a personal computer it is the forerunner of electronic_filing irs publication ed describes a form 1040pc return as follows the computer prints the return in a three-column answer sheet format it prints line numbers and dollar amounts and or supporting explanations if necessary only for lines on which you made an entry supporting tax forms and schedules are also printed in this format as a result an 11-page conventional return requiring forms and schedules can be printed as a two-page 1040pc return --- - petitioner reported his tax_liability on form 1040pc as follows wages dollar_figure taxable interest big_number business income schedule c big_number unemployment_compensation big_number total income big_number less self-employment_tax -314 adjusted_gross_income big_number less standard_deduction --big_number big_number less personal_exemption -2 taxable_income big_number tax self-employment_tax total_tax big_number less payments --0- amount owed ‘big_number ‘includes estimated_tax penalty in the amount of dollar_figure petitioner reported business income on schedule c as follows gross_receipts davis petroleum corp dollar_figure less returns and allowances gross_profit big_number less cost_of_goods_sold gross_income big_number less car and truck expenses dollar_figure depreciation form big_number legal and professional office expense other expenses big_number total expenses --9 tentative profit big_number less business use of home form --big_number net profit big_number ‘other expenses see next page ‘other expenses davis petroleum expenses dollar_figure cellular telephone continuing education big_number tax preparation big_number in computing the dollar_figure depreciation deduction on form_4562 petitioner determined his automobile’s depreciable basis by applying a business_use_percentage percent against the automobile’s reported cost_basis dollar_figure petitioner determined the business_use_percentage as follows total business miles driven during year big_number total commuting miles driven during year --- total other personal miles driven during year big_number total miles driven during year big_number business_use_percentage big_number business miles big_number total miles in computing the dollar_figure deduction for business use of home on form_8829 petitioner applied a business_use_percentage percent against the reported cost dollar_figure of keeping up and running his apartment petitioner determined the business_use_percentage by dividing his estimate of the area used regularly and exclusively for business square feet by the total area of his apartment square feet - op inion a depreciation petitioner claims that he drove his automobile big_number miles in and that of this total exactly dollar_figure percent or big_number miles were for business we find this claim curious given the fact that from date through the end of the year petitioner did not have any clients for whom he provided translation services and petitioner did not maintain any log or other record regarding the use of his vehicle ’ by virtue of the strict substantiation requirements of sec_274 no deduction is allowable with respect to any listed_property as defined in sec_280f on the basis of any approximation or the unsupported testimony of the we decide the issues in this case without regard to the general_rule of sec_7491 which was amended by the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_685 because the record demonstrates that petitioner did not comply with the requirements of sec_7491 a and b see higbee v commissioner t c __ date moreover we do not regard petitioner’s conclusory and self-serving statements as credible_evidence within the meaning of sec_7491 see id ’ at trial petitioner was asked how he differentiated between business use and personal_use of his vehicle petitioner’s explanation which was nonresponsive to the question was as follows i do what’s feasible in this situation and the cost of running this business had to be kept to a minimum so to maintain separate logs like this would be very cumbersome it’s an undue burden on a small_business like this so i did not have any such record taxpayer see 50_tc_823 affd per curiam 412_f2d_201 2d cir golden v commissioner tcmemo_1993_602 sec_1_274-5t temporary income_tax regs fed reg date listed_property is defined to include a passenger_automobile sec_280f d a in order to be allowed a deduction with respect to listed_property the taxpayer must substantiate the deduction by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement showing the amount of such expense or other item the time and place of the use of the property and the business_purpose of the expense or other item see sec_274 see also sec_1_274-5t temporary income_tax regs fed reg date regarding the requisite elements to be substantiated with respect to any listed_property sec_1_274-5t temporary income_tax regs fed reg date regarding the specific rules of substantiation in view of the foregoing we sustain respondent’s determination and hold that petitioner is not entitled to any deduction for depreciation on his automobile the record demonstrates that petitioner may also not be entitled to the other automobile-related deduction dollar_figure that he claimed on schedule c see sec_274 however respondent did not disallow this deduction in the notice of continued b cellular telephone expense petitioner claims that he paid dollar_figure for cellular telephone service at trial petitioner admitted that there was some personal_use of his cellular telephone he insisted however that such use was minimal and that his cellular telephone was used principally in order to insure the safety and security of his clients ’ the record does not include any documentary_evidence showing that petitioner paid any particular amount of money to any particular telephone company for cellular telephone service a cellular telephone is classified as listed_property under sec_280f a v see tarakci v commissioner tcmemo_2000_358 nitschke v commissioner tcmemo_2000_230 accordingly no deduction is allowable with respect to a cellular telephone on the basis of any approximation or the unsupported testimony of the taxpayer see sec_274 see also taracki v commissioner supra nitschke v commissioner supra continued deficiency nor did respondent ever assert any claim for an increased deficiency or otherwise raise the issue see sec_6214 accordingly we do not address this matter petitioner testified as follows if i’m carrying a passenger who does not speak a word of english and he has a heart attack or something happen on the road or whatever or he needs to talk to somebody on emergency basis the cell phone is critical business_expense to ensure businessman safety -- - in view of the foregoing we sustain respondent’s determination and hold that petitioner is not entitled to any deduction for cellular telephone expense cc educational expense petitioner claims that he paid dollar_figure for continuing education at trial petitioner testified that this amount represents what he paid to the university of houston for dissertation hours in the pursuit of a ph d degree in history the record does not include any documentary_evidence showing that petitioner paid any particular amount of money to the university of houston regardless the record does not demonstrate that there was a proximate and direct relationship between any educational expense that petitioner may have incurred in pursuing a course of study in the history department and his job skills as a russian translator see 51_tc_213 affd 418_f2d_91 7th cir see also 69_tc_877 zimmer v commissioner tcmemo_1992_678 sec_1 a income_tax regs cf sec_1_162-5 income_tax regs petitioner gave the impression that the focus of his doctoral studies was american history when he testified that i actually passed my orals in u s history ‘ although petitioner’s work as a research assistant for the history department dealt with russian medieval history petitioner’s academic orientation was apparently toward u s history see supra note however petitioner’s claim that the expense in question is deductible is based principally not on the theory that the expense is educational but rather on the theory that petitioner’s affiliation with the university was essential for him to generate business in order for an expense to be deductible as a business_expense the expense must be ordinary and necessary see sec_162 an expense is ordinary if it is normal usual or customary in the taxpayer's trade_or_business 308_us_488 citing 290_us_111 an expense is necessary if it is appropriate and helpful welch v helvering supra pincite in deciding whether an expense is ordinary and necessary we generally focus on whether there is a reasonably proximate relationship between the expense and the taxpayer's trade_or_business see 36_tc_879 conclusory statements by a taxpayer that the expense was incurred in pursuit of the taxpayer’s trade_or_business are not sufficient ‘2 according to petitioner when someone needs a russian translator what they do is they call the university and they try to find within the university who knows someone there who can do this so if i’m not affiliated my name will not come up usually they call a professor of russian but they could call a lot of people and that’s how this business--the davis petroleum business was generated exactly that way -- to establish that the expense had a reasonably proximate relationship to that trade_or_business see 50_tc_177 affd per curiam 409_f2d_1359 2d cir see also 87_tc_74 we are not required to accept the self-serving testimony of petitioner as gospel in the present case petitioner was pursuing a doctoral degree in an academic discipline that was unrelated to his trade_or_business of being a russian translator petitioner failed to demonstrate that the cost of pursuing such a degree was reasonably proximate to his trade_or_business indeed petitioner admitted that davis petroleum did not contact the history department of the university of houston in search of a russian translator ’ the fact that petitioner was registered as a doctoral candidate in the history department at the time that he was retained by davis petroleum does not in our view provide a sufficient nexus between the cost of university enrollment and petitioner’s particular trade_or_business were it otherwise the cost of university enrollment regardless of the underlying academic discipline would be deductible as a business we take notice of the fact that the yellow pages for major metropolitan areas such as houston texas includes a listing for translators interpreters we also take notice of the fact that the american translators association maintains both a translation services directory and searchable on-line directories www atanet org that list individuals and companies that provide translation services development expense indeed the cost of any activity or undertaking regardless of its relationship to a taxpayer’s trade_or_business would be similarly deductible the ordinary and necessary requirement which is an integral part of sec_162 is not so elastic a concept as to countenance a marginal relationship between an expense and a taxpayer’s trade_or_business in view of the foregoing we sustain respondent’s determination and hold that petitioner is not entitled to any deduction for educational expense d home_office expense petitioner deducted dollar_figure for business use of home petitioner claims that he used percent of his one-bedroom apartment for business and that the cost of keeping up and running his apartment was dollar_figure in contrast respondent allowed a deduction in the amount of dollar_figure based on a business_use_percentage of applied against documented rent expense of dollar_figure at trial petitioner readily admitted that the percent figure was an estimate petitioner sought to justify his estimate through such testimony as even the bed is being used when i’m translating and i have my staplers standing in the bathroom as a general_rule sec_280a provides that no deduction shall be allowed with respect to the use of a dwelling_unit that is used by the taxpayer during the year as a residence however sec_280a provides an exception for certain business use of a dwelling_unit provided however that a portion of the dwelling_unit is exclusively used on a regular basis the fact that petitioner may use his bed when he translates or that he may store his staplers in his bathroom is insufficient to satisfy the requirement of sec_280a regarding exclusive use moreover the fact that petitioner did not have any clients for whom he provided translation services from date through the end of the year undercuts petitioner’s claim that he used percent of his apartment for business on a regular basis in short there is no persuasive evidence that more than percent of petitioner’s apartment was exclusively used ona regular basis for business as required by sec_280a in addition there is no evidence that such percentage should be applied against any amount greater than dollar_figure accordingly we sustain respondent’s determination and hold that petitioner is not entitled to any deduction for business use of home greater than that allowed in the notice_of_deficiency conclusion to give effect to our disposition of the disputed issues as well as the parties’ concessions decision will be entered under rule
